Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-22 in the present application, filed on or after March 16, 2013, are being examined under the pre-AIA  first to file provisions:
	- claims 1, 9, and 15 are amended
	- claim 22 is new
b.	This is a final action on the merits based on Applicant’s claims submitted on 02/08/2021.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian Walker (Reg. No. 37,751) and confirmed via an electronic mail on 3/17/2021.

Based on the latest amendments the applicant filed on 02/08/2021, the application has been further amended as follows:
1.    (Currently Amended) A system for providing full-duplex communications, comprising:
a first transceiver at a first location including first transmitter circuitry and first receiver circuitry for simultaneously transmitting, from the first transmitter circuitry, first signals having a first orthogonal function applied thereto on a first channel on a first frequency band to a second location and simultaneously receiving, at the first receiver circuitry at the first location, second signals on a second channel on the first frequency band from the second location having a second orthogonal function 
a second transceiver at the second location including second transmitter circuitry and second receiver circuitry for simultaneously receiving, at the second receiver circuitry. the first signals having the first orthogonal function applied thereto on the first channel on the first frequency band from the first location and the second signals on the second channel on the first frequency band and simultaneously transmitting, from the second transmitter. the second signals having the second orthogonal function applied thereto on the second channel on the first frequency band to the first location at the same time on the same first frequency band, wherein the second [[receiver]] receiver circuitry only processes received signals including the first orthogonal function; and
wherein application of the first orthogonal function to the first signals and application of the second orthogonal function to the second signals prevents interference between the first signals and the second signals that are being simultaneously transmitted and received on the same frequency band.

15.    (Currently Amended) A method for providing full-duplex communications between a first transceiver and a second transceiver, comprising:
simultaneously transmitting first signals having a first orthogonal function applied thereto on a first channel on a frequency band from a first location to a second location using a first transmitter of a first transceiver;
simultaneously receiving second signals having a second orthogonal function applied thereto on a second channel on the frequency band from the second location at the first location and the first signals on the first channel on the frequency using a first receiver of the first transceiver;
simultaneously transmitting the second signals having the second orthogonal function applied thereto on the second channel on the frequency band from the second location to the first location using a second transmitter of a second transceiver;
simultaneously receiving the first signals having the first orthogonal function applied thereto on the first channel on the frequency band [[from the]] from the first location at the second location and the second signals on the second channel on the frequency using a second receiver of the second transceiver; 
processing only received signals including the second orthogonal function at [[the]] a first receiver circuitry;
processing only received signals including the first orthogonal function at [[the]] a second receiver circuitry; and
wherein the first signals having the first orthogonal function applied thereto and the second signals having the second orthogonal function applied thereto that are simultaneously transmitted and received on a same frequency band between the first location and the second location do not interfere with one another within the frequency band.

EXAMINER’S COMMENTS

Regarding Claims 1-21 previously rejected under 35 U.S.C. § 103, Applicant's arguments, see “Applicant Arguments/Remarks Made in an Amendment”, filed on .

Allowable Subject Matter

Claims 1-22 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The claims identified in the “Allowable Subject Matter” above draw to different variations of a method and apparatus for full duplex using OAM. These claims contain the following bold-faced features which, when combined with other features in the claims, prior art of record fail failed to anticipate or render obvious.
The primary reason for the allowance of the Independent Claims 1, 9, and 15 is the inclusion of the features, "a first/second transceiver at a first/second location including first/second transmitter circuitry and first/second receiver circuitry for simultaneously transmitting, from the first/second transmitter circuitry, first/second signals having a first/second orthogonal function applied thereto on a first/second channel on a first frequency band to a second/first location and simultaneously receiving, at the first/second receiver circuitry at the first/second location, second/first signals on a second/first channel on the first frequency band from the second/first location having a second/first orthogonal function applied thereto and the first/second signals on the first/second channel on the first frequency band from the first/second transmitter circuitry at a same time on the first frequency band, wherein the first/second receiver circuitry only processes received signals including the second/first orthogonal function;". These features, as incorporated into the independent claims 1, 9, and 15 and combined with other features, are neither known from, nor rendered obvious by, the available prior art at the time when instant invention was filed. 
Claims 2-8 and 22 depend on claim 1; claims 10-14 depend on claim 9; claims 16-21 depend on claim 15, therefore, these claims are considered allowable on the basis as the parent claim 1, 9, and 15 as well as for the further limitations set forth. It is noted that all the limitations combined together as stated in Claims 1, 9, and 15  are subjected for allowance and these same limitations are not subjected for allowance if claimed individually or any combination thereof except for the reason explicitly stated in current Claims 1, 9, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184.  The examiner can normally be reached on M-F 8:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/
Patent Examiner, Art Unit 2411

/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411